DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-12 are allowed. 
Independent claims 1, and 12 respectively recites the limitations: 
determining a first distance from the ego vehicle to the object vehicle from the measurements of at least one of the various information sources;
determining a second distance from the ego vehicle to the object vehicle from the measurements of at least another one of the various information sources;
using the first distance and the second distance to produce the filter vector indicating changes in the first distance and second distance over time;
mapping the measurements from the information sources nonlinearly to the filter vector, wherein the mapping of the measurements depends on at least one indeterminate parameter that is based on a physical parameter of the object vehicle; and
estimating wherein the at least one indeterminate parameter from a relationship between the measurements of the different information sources, wherein the estimation is performed independent of the filter vector.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667